Citation Nr: 0033887	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement of unauthorized private medical 
expenses incurred from September 1998 to October 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
June 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 letter from the Department of Veterans 
Affairs Medical Center (MC), Walla Walla, Washington that 
denied entitlement to reimbursement of unauthorized private 
medical expenses incurred from September 1998 to October 
1998.  


FINDINGS OF FACT

1.  In September 1998 and October 1998, the veteran received 
private medical care for senile cataract and myogenic ptosis 
of the eyelid.  

2.  The September 1998 and October 1998 private medical care 
and services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to the life or 
health of the veteran.  

3.  The evidence does not demonstrate that the private eye 
care in September 1998 and October 1998 is related to the 
veteran's service-connected disabilities.  

4.  The veteran is not in receipt of a total rating based 
upon individual unemployability, and he does not participate 
in any vocational rehabilitation program.  

5.  VA medical facilities are feasibly available to the 
veteran.  

6.  The record does not show that the veteran requested a 
referral for cataract surgery at a VA facility or that an 
attempt to use a VA facility for cataract treatment before 
seeking private treatment in September 1998 and October 1998 
would have been unreasonable, unsound, unwise, or 
impractical, or that treatment had been or would have been 
refused.  



CONCLUSION OF LAW

The veteran is not entitled to reimbursement of unauthorized 
private medical expenses incurred from September 1998 to 
October 1998.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contends that the VA should pay for 
unauthorized medical expenses incurred during private eye 
surgeries in September 1998 and October 1998.  The veteran 
alleges that private Dr. W. treated him for senile cataract 
and ptosis of the eyelid in September 1998 and October 1998 
because a VA doctor advised cataract surgery within a year 
and indicated that the VA would pay.  The VA denied payment 
of unauthorized medical expenses in a March 1999 letter to 
Dr. W and copy to the veteran.  The veteran timely appealed.  

For the veteran to establish entitlement to reimbursement of 
unauthorized medical expenses, the evidence must show that 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof for an adjudicated service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, or any illness, injury, or dental condition in 
the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical, or treatment had been 
or would have been refused.  See 38 U.S.C.A. § 1728(a) (West 
1991); 38 C.F.R. § 17.120 (2000).  

The veteran cannot establish entitlement to reimbursement 
based upon emergency treatment of his eyes.  Diagnostic Codes 
listed on Dr. W.'s November 1998 health insurance claims 
forms show that the veteran was treated for senile cataract 
and myogenic ptosis of the eyelid in September 1998 and 
October 1998.  Although the record does not include the 
actual eye treatment records, the veteran has not alleged and 
the evidence does not demonstrate that the eye care and 
services were rendered in a medical emergency.  Although the 
veteran's January 1999 statement alleges that he was advised 
to have cataract surgery within a year, the June 1998 VA 
examiner told the veteran that he might need cataract surgery 
in the coming year.  

The veteran cannot establish entitlement to reimbursement 
based upon treatment of or association to a service-connected 
disability, individual unemployability, or participation in a 
vocational rehabilitation program.  The veteran has not 
alleged and the evidence does not demonstrate that the 
private eye care in September 1998 and October 1998 is 
related to his service-connected disabilities of bilateral 
pes planus or malaria.  The record further shows that the 
veteran is not in receipt of a total rating based upon 
individual unemployability and that he does not participate 
in any vocational rehabilitation program.  

The veteran cannot establish entitlement to reimbursement 
based upon unfeasible availability of VA or other federal 
medical facilities.  The record shows that the veteran has 
received treatment at feasibly available VA medical 
facilities in several jurisdictions.  As recently as June 
1998, he went to a VA medical facility and obtained a 
dermatology referral from the same examiner who suggested 
that he might need cataract surgery within a year.  The 
record does not show that the veteran requested a referral 
for cataract surgery at a VA facility.  Nor does the record 
show that an attempt to use a VA facility for cataract 
treatment before the private care in September 1998 and 
October 1998 would have been unreasonable, unsound, unwise, 
or impractical, or that treatment had been or would have been 
refused.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to payment of unauthorized private medical 
expenses incurred from September 1998 to October 1998 is 
denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

